Citation Nr: 1017702	
Decision Date: 05/13/10    Archive Date: 05/26/10

DOCKET NO.  06-12 432	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Houston, 
Texas


THE ISSUE

Entitlement to service connection for osteoarthritis of the 
left knee, as secondary to the service-connected right knee 
disability.


REPRESENTATION

Appellant represented by:	Texas Veterans Commission


WITNESS AT HEARING ON APPEAL

Appellant and Appellant's Spouse


ATTORNEY FOR THE BOARD

L.J. Bakke-Shaw, Counsel


REMAND

The veteran served on active duty from June 1974 to June 
1978, and from January 1991 to April 1991.  

This appeal arises before the Board of Veterans' Appeals 
(Board) from a rating decision rendered in August 2004 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio, in which service connection for 
osteoarthritis of the left knee, status post arthroscopy, as 
secondary to the service-connected right knee condition, was 
denied.  The case was subsequently transferred to the 
jurisdiction of the Houston, Texas RO.  

The issue of entitlement to an increased evaluation for the 
service-connected chondromalacia, right patella, being 
referred has been raised by the record, but has not been 
adjudicated by the Agency of Original Jurisdiction (AOJ).   
Therefore, the Board does not have jurisdiction over it, and 
it is referred to the AOJ for appropriate action.  

The veteran testified before a Veterans Law Judge in August 
2008.  A transcript of the hearing is associated with the 
claims file.  In September 2009, the case was referred out 
for a medical expert opinion.  Since then, the Veterans Law 
Judge before whom the veteran testified has retired.

In April 2010 the veteran was afforded an opportunity to 
testify before a Veterans Law Judge who would participate in 
this decision.  He responded in the same month that he wished 
to have a new hearing, and that he wished to appear before a 
Veterans Law Judge via video teleconference from his local 
RO.

Accordingly, the case is REMANDED for the following action:

The veteran should be scheduled for a 
hearing before the Board by video 
teleconference to be held at the Houston, 
Texas RO.  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.  The appellant has 
the right to submit additional evidence and argument on the 
matter the Board has remanded.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).



_________________________________________________
L. M. BARNARD	
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2009).


